DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant elected, with traverse, in the reply filed on 10/23/2018, Group I, drawn to phenoxy-propanoic acid, -propanoate or -butanoate compounds, embraced by claims 1-11 and 17-19. 
Applicant elected the following species:

    PNG
    media_image1.png
    277
    191
    media_image1.png
    Greyscale
 and indicated claims 1, 2, 4, 11 and 17-19 read on said species. The elected species was searched and not found, therefore, the search was expanded.
In summary, claims 1-19 are pending and claims 1, 2, 4, 11 and 17-19 are under consideration. Claims 3 and 5-10 are withdrawn based on the species election.  

Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The following two species lack antecedent basis with regards to stereochemistry and claim 17:

    PNG
    media_image2.png
    39
    428
    media_image2.png
    Greyscale
and

    PNG
    media_image3.png
    28
    482
    media_image3.png
    Greyscale
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Applicant traverses by stating, “Employing the Cahn-Ingold-Prelog Rules of Priority, the "R" and "5" letters are determined for these species based upon the atoms bonded to the chiral carbon, and the fact that the atom (or group) with the higher atomic number has the higher priority. If the three groups projecting toward you are ordered form the highest priority to lowest priority clockwise, then the configuration is "R", such as with these two species. Conversely, if the three groups projecting toward you are ordered from the highest priority to lowest priority counterclockwise, then the configuration is "5", such as the remaining species set forth in Claim 19. Thus, all of the species "handedness' set forth in Claim 19 do correctly depend from Claim 17.”
This is not persuasive. 
Applicant is correct the Cahn-Ingold Prelog Rules are employed and the "R" and "5" letters are determined for these species based upon the atoms bonded to the chiral carbon, and the fact that the atom (or group) with the higher atomic number has the higher priority. However, three groups are not projected towards you. Two groups are in the plane, one is towards you (bold wedge) and one is away from you (dashed wedge). Placing the lowest group to the back, in this case H (shown with the dashed wedge), the order reads counterclockwise (S), F> O > C based on atomic numbers, see CHEMDRAW subformula, which replicates the chiral carbon with the appropriate substituents. Therefore, the rejection is maintained. 

    PNG
    media_image4.png
    182
    267
    media_image4.png
    Greyscale

 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claims 1, 17 and 18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dolle et al. (US 7034051), is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stuart et al. (Plant Physiology, 1992, 99(1), 111-118) in view of Berge et al. (Journal of Pharmaceutical Sciences, 1977, 66(1), pp. 1-19).
The present application claims compounds of formula (I.3.4), wherein R1= Cl, R2= propyl/butyl/alkyl, R3= H, R4= methyl or ethyl, R5= H and n=0.
The reference teaches the following species, wherein R1= Cl, R2= methyl, R3= H, R4= ethyl, R5= H and n=0:

    PNG
    media_image5.png
    313
    755
    media_image5.png
    Greyscale
. The publication will be available in Privatepair upon receipt. 
	The only difference between the claimed compounds and the cited compounds is the substitution at R2, methyl versus propyl/butyl/alkyl. Since a methyl group is considered a homolog of ethyl/propyl/butyl/alkyl, these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Moreover, claim 19 embraces the sodium salt, which Berge teaches sodium as an FDA approved commercially marketed salt, see page 2, Table I. 
Thus, said claims are rendered obvious by Stuart et al in view of Berge et al. 
Applicant traverses by stating, “Stuart teaches a compound that is similar to the compounds described in Liantonio, et al., British Journal of Pharmacology, (2003) 139, pages 1255-1264 (hereinafter "Liantonio", and made of record previously in this application, and a copy is attached as Exhibit I, for the Examiner's convenience). Page 1229, left column, lines 12- 21, of Liantonio sets forth that the ". ..introduction of substituents on the aromatic ring in addition to the para chlorine atom, drastically reduce the ability of the drug to inhibit native gCl. Indeed, the S(-) enantiomers of the analogues N. 16 and N. 17, having one or two methyl groups on the aromatic ring in the ortho position with respect to the oxygen atom, were poorly effective producing at 10 M concentration a gCl block below 200%". Thus, those persons skilled in the art would understand that the "5" 2-(4-chloro-2-methylphenoxy)-butanoic acid compound of Stuart 
like the compound N. 16 of Liantonio teaches that a methyl group as the R' substituent at the ortho position of the aromatic ring with respect to the oxygen atom is deleterious to activity of the compound. Thus, a methyl group as a R' substituent is not a homolog of an R'group that is a C3-6 alkyl as these groups display substantially different activity properties.
	This is not persuasive. Applicant cites from the reference the results of the addition of a methyl group at one or both ortho positions as opposed to a homologue, which extends the chain length of the methyl group already present on the phenyl ring at the ortho position as illustrated in Formula (I). Thus, Applicant’s analysis does not address the obviousness of a homologue. 
	Applicant amended the claims from C2-6 alkyl to C3-6 alkyl. However, the homologue argument still applies. See the arguments provided below regarding homology, which are equally applicable to the present rejection. Therefore, the rejection is maintained. 

Claims 1, 2 and 17-19 are rejected under AIA  35 U.S.C. 103(a) as being obvious over Pedersen et al. (WO 2016/202341). 
The present application claims compounds of formula (I.3.4), wherein R1= Br, R2= propyl/butyl/alkyl, R3= H, R4= methyl, and n= 0. 
.

    PNG
    media_image6.png
    267
    218
    media_image6.png
    Greyscale
.
The reference teaches the following species, wherein R1= Br, R2= methyl, R3= H, R4= methyl, and n= 0.

    PNG
    media_image7.png
    53
    673
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    201
    185
    media_image8.png
    Greyscale
 
, see page 19. A method of treating and/or preventing myasthenia gravis is found on page 81. The method when the neuromuscular disorder has been induced by a neuromuscular blocking agent is also found on page 81. This is the same utility disclosed in the present application. 
The difference between the claimed and cited species is the methyl versus Applicant’s propyl/butyl/alkyl. Since a methyl group is considered a homolog of ethyl/propyl/butyl/alkyl, these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Therefore, said claims are rendered obvious by Pedersen et al. 

Applicant traverses by stating, “Applicant has amended Claims 1, 2, and 17-19 to recite that the R2 group is a C3-6 alkyl group. The arguments made herein-above with regard to Stuart and the data in Liantonio are equally applicable to the reference compound of Pedersen. Liantonio shows that one or two methyl groups on the aromatic ring in the ortho position with respect to the oxygen atom, were poorly effective producing at 10 M concentration a gCl block below 200". Thus, those persons skilled in the art would understand that the S 2-(4-bromo-2-methylphenoxy-propanoic acid compound of Pedersen like the compound N. 16 of Liantonio teaches that a methyl group R2 substituent at the ortho position of the aromatic ring with respect to the oxygen atom is deleterious to activity of the compound. Thus, a methyl group at the R2 position is not a homolog of an R2 group that is a C3-6 alkyl as recited in the present amended Claims 1, 2, and 17-19.”
This is not persuasive. The explanation made herein-above with regard to Stuart are equally applicable to this rejection. Moreover, it has long been established that this type of difference --- varying the size of a chain --- constitutes a form of homology, and is a fact of very close structural similarity, rendering the homolog obvious. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.”   See specifically In re Shetty, 195 USPQ 753; In re Wilder, 195 USPQ 426 and Ex Parte Greshem, 121 USPQ 422, all of which feature a compound with a C2 link rejected over a compound with a C1 link.  Similarly, In re Chupp, 2 USPQ2d 1437 and In re Coes, 81 USPQ 369 have a compound with a C1 link unpatentable over prior art showing C2 link.  Note also In re Schaub, 190 USPQ 324, 326, where compounds with C5 and C6 chains were called “adjacent homologs in the classic sense”. Ex parte Ruddy, 121 USPQ 427 has a C3 link unpatentable over a C1 link.  Ex parte Nathan, 121 USPQ 349 found the insertion of a C2H4 link obvious.  In all of these cases, the variation was found to be obvious on the basis of close structural similarity; no secondary teaching was employed. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next higher homolog would seem to be.”  Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.”
Therefore, the rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4, 11 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 23-28 of U.S. Patent No. 10934244.  Although the conflicting claims are not identical, they are not patentably distinct from each other because at least the species in claim 12 is a homologue of the compounds embraced by the present application. Furthermore, the methods of treatment are the same. Since a methyl group is considered a homolog of ethyl these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are… or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1, 2, 4, 11 and 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 15 of copending Application No. 16221069. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least the first species in claim 19 is embraced by the ‘069 application. Moreover, there is significant overlap between the two genera of formula (I.3.4) in both applications. Furthermore, the methods of treatment are the same. There is no patentable distinction between compounds and methods of intended use of said compounds. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Applicant addresses both double patenting rejections by stating, “Applicant traverses these rejections. Applicant requests the double patenting rejections be held in abeyance until claims of the present application are otherwise found to be allowable.” 
Thus, said rejections are maintained.
 

Conclusion
Claims 4 and 11 are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSANNA MOORE/Primary Examiner, Art Unit 1624